                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 GERALD HOWARD SMITH,

             Plaintiff,

                      v.                           CAUSE NO. 3:19CV700-PPS/MGG

 INDIANA DEPARTMENT OF
 CORRECTION,

             Defendant.

                                 OPINION AND ORDER

       Gerald Howard Smith, a prisoner without a lawyer, filed a motion for a

preliminary injunction. Although Smith did not file a complaint, I will construe the

allegations contained within the motion as constituting one, and the clerk will be

directed to separately docket a copy of the motion (ECF 1) as a complaint. A filing by an

unrepresented party “is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief.

       Smith, who is currently housed at the Westville Correctional Facility, alleges he

has been denied medical care and medication for his heart condition and “ongoing
mini-strokes” since he arrived at the Reception Diagnostic Center (RDC) in November

of 2018. Smith claims he lost consciousness twice while at RDC and was diagnosed with

partially blocked arteries around his heart, but he did not receive any post-diagnosis

treatment. According to Smith, “[p]hysicians at the Westville Correctional Facility like

Dr. Jackson refuse to see, treat, or even follow up on the Plaintiff’s heath care needs.”

ECF 1 at 2. He claims that prison officials at Westville are currently providing him with

“zero” care. Id. Smith requests injunctive relief in the form of “adequate healthcare

treatment.” Id. at 3.

       Under the Eighth Amendment, inmates are entitled to constitutionally adequate

medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). Although inmates are “not

entitled to demand specific care [nor] entitled to the best care possible,” Forbes v. Edgar,

112 F.3d 262, 267 (7th Cir. 1997), when “prison officials utterly fail to provide care for a

serious medical condition, the constitutional violation is obvious . . ..” Campbell v. Kallas,

--- F.3d ----, No. 18-2075, 2019 WL 3886912, at *10 (7th Cir. Aug. 19, 2019). The details in

Smith’s complaint are sparse—particularly with regard to timing—but I must give him

the benefit of the inferences to which he is entitled at this stage. He has alleged that he is

receiving “zero” care for his serious medical needs. He has requested injunctive relief

for “adequate healthcare treatment.” Accordingly, I find that Smith has stated a claim

against the Warden of the Westville Correctional Facility in his official capacity for

permanent injunctive relief related to the receipt of medical care for his heart and stroke




                                              2
conditions.1 The Warden is also the proper party to respond to the motion for

preliminary injunction.

        That said, the specific injunctive relief Smith requests—namely, treatment

provided by the Veteran’s Administration’s physicians and being “released” to receive

it—may not be ordered even if it is ultimately determined that his current medical care

is inadequate. While it is true that the Warden has both the authority and the

responsibility to ensure Smith receives the medical care to which he is entitled under

the Eighth Amendment, Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011), there

may be several ways to do so that do not involve sending Smith to the Veteran’s

Administration. Simply put, Smith cannot dictate how such medical care is provided.

See Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012) (The Prison Litigation Reform Act

mandates that “remedial injunctive relief must be narrowly drawn, extend no further

than necessary to correct the violation of the Federal right, and use the least intrusive

means necessary to correct the violation of the Federal right.”) (internal quotation

marks, brackets, and citations omitted)); see also Forbes, 112 F.3d at 267 (Inmates are “not

entitled to demand specific care [nor] entitled to the best care possible.”). Therefore,

injunctive relief—if granted—would be limited to requiring correctional officials to




        1    Smith has named only the Indiana Department of Correction (IDOC) as a defendant. However,
because he has exclusively requested injunctive relief, the warden of the facility where he currently
resides is the proper defendant. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011) (“[T]he warden
. . . is a proper defendant [for] injunctive relief [and is] responsible for ensuring that any injunctive relief
is carried out.”). Therefore, I will construe the complaint as bringing a claim against the Warden of the
Westville Correctional Facility rather than IDOC, and the clerk will be directed to edit the docket
accordingly.


                                                       3
provide medical treatment for Smith’s heart and stroke conditions to the extent required

by the Constitution.

       ACCORDINGLY, the court:

       (1) DIRECTS the clerk to separately docket a copy of the motion for preliminary

injunction (ECF 1) as a complaint;

       (2) DIRECTS the clerk to add the Warden of the Westville Correctional Facility in

his official capacity as a defendant;

       (3) GRANTS Gerald Howard Smith leave to proceed against the Warden of the

Westville Correctional Facility in his official capacity for injunctive relief to provide him

with constitutionally adequate medical care for his heart condition and ongoing mini-

strokes as required by the Eighth Amendment;

       (4) DISMISSES the Indiana Department of Correction;

       (5) DISMISSES all other claims;

       (6) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on the Warden of the Westville Correctional Facility at the Indiana Department

of Correction with a copy of this order, the motion for preliminary injunction (ECF 1),

and the complaint as required by 28 U.S.C. § 1915(d);

       (7) ORDERS the Warden of the Westville Correctional Facility to file and serve

by September 20, 2019, a response to the motion for preliminary injunction (ECF 1)

with a sworn statement (and supporting medical documentation as necessary)

explaining how Gerald Howard Smith is receiving constitutionally adequate medical




                                              4
care for his heart condition and ongoing mini-strokes as required by the Eighth

Amendment; and

      (8) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), the Warden of the Westville

Correctional Facility to respond to the complaint, as provided for in the Federal Rules of

Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claim for which Gerald Howard

Smith has been granted leave to proceed in this screening order.

      SO ORDERED on September 3, 2019.

                                                  /s/ Philip P. Simon
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            5
